 

EXECUTION VERSION

 

CONSENT, LIMITED WAIVER AND AMENDMENT NO. 4 TO

LOAN AND SECURITY AGREEMENT

 

Consent, Limited Waiver and Amendment No. 4 to Loan and Security Agreement,
dated as of September 26, 2013 (the “Amendment”), is by and between DYNASIL
CORPORATION OF AMERICA, a Delaware corporation (the “Borrower”), and SOVEREIGN
BANK, N.A., a national banking association (the “Lender”), with an address at 3
Terry Drive, Suite 102, Newtown, PA 18940.

 

BACKGROUND

 

WHEREAS, the Lender and the Borrower made, executed and delivered a Loan and
Security Agreement dated July 10, 2010, as amended by a certain Amendment No. 1
to Loan and Security Agreement dated as of April 1, 2011, as further amended by
that certain Amendment No. 2 to Loan and Security Agreement dated as of April
12, 2012 and as further amended by a certain Amendment No. 3 to Loan and
Security Agreement dated as of June 29, 2012 (as amended, the “Existing Loan
Agreement”);

 

WHEREAS, the Borrower has requested that the Lender: (a) consent to the transfer
of certain assets of Dynasil Biomedical Corp. (“DBM”) to a newly formed
subsidiary of DBM (“Xcede Technologies, Inc.”); (b) waive any requirements that
Xcede Technologies, Inc. join the Existing Loan Agreement as a guarantor and
grant security in its assets to secure its guaranty; (c) exclude Xcede
Technologies, Inc., its assets, operations and financial results from being
subject to the terms of Existing Loan Agreement; and (d) to effect the
foregoing, to waive and amend certain provisions of the Existing Loan Agreement
as more fully set forth herein; and

 

WHEREAS, the Lender is willing to consent to the asset transfer, and to grant
the waivers and amendments described above, and as more particularly set forth
herein, all subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
each intending to the legally bound thereby, the parties hereby agree as
follows:

 

1.           Capitalized Terms. Except as expressly defined herein, all
capitalized terms herein which are defined in the Existing Loan Agreement shall
have the same meanings herein as therein.

 

2.           Amendments to Existing Loan Agreement. Section 1(a) of the Existing
Loan Agreement is hereby amended so that the following definitions shall be
inserted or amended, as the context requires, as follows:

 

“Excluded Subsidiary” shall mean Xcede Technologies, Inc., a Delaware
corporation, in which, as of the Effective Date, Dynasil Biomedical Corp. shall
own 2,700,000 shares of common stock.

 

1

 

 

The definition “Subsidiary” shall be amended by inserting, at the end of that
definition, the following new sentence:

 

“Any Excluded Subsidiary shall not be deemed a Subsidiary for any purpose under
this Agreement, including, without limitation, for the purposes of compliance
with the requirements of Section 12(e) and Section 13 hereof.”

 

3.           Consent. Subject to the satisfaction of the terms and conditions
set forth in Section 5 hereof, and in reliance on the representations set forth
in Section 6 hereof, the Lender hereby consents to the transfer of the property
described on Exhibit A annexed hereto (the “Xcede Assets”), and agrees to
release the Lender’s security interest in the Xcede Assets. On the Effective
Date, the Lender shall, deliver and file, or authorize the Borrower to file, a
UCC-3 release in the form of Exhibit B annexed hereto.

 

4.           Limited Waivers. Subject to the satisfaction of the terms and
conditions of Section 5 hereof, and in reliance on the representation contained
in Section 6 hereof, on the Effective Date, with respect to the creation ,
existence and future operation of the Excluded Subsidiary, the Lender waives
compliance with any requirement (and any resulting Default or Event of Defaults
that would result from such non-compliance) of the Existing Loan Agreement,
including, without limitation: (i) Section 12(e) to the extent the formation of
the Excluded Subsidiary would be prohibited unless such Excluded Subsidiary
would become a Guarantor and execute and deliver to Lender a Subsidiary Security
Agreement; (ii) Section 12(e)(iii) to the extent transfer of the Xcede Assets
constitutes a disposition of assets by the Borrower or by Guarantor outside the
ordinary course of business; (iii) Section 12(e)(v) to the extent that any
future transactions of the Excluded Subsidiary, including, without limitation,
any capital raising, debt raising or operational activities approved by the
Borrower or any Guarantor may constitute a transaction outside the ordinary
course of its respective business; (iv) Section 12(g)(i) to the extent the
transfer of the Xcede Assets to the Excluded Subsidiary constitutes an
acquisition of, or investment in, stock of any Person; (v) Section 12(c) to the
extent that any future financing or equity raising activity of the Excluded
Subsidiary approved by the Borrower or any Guarantor may constitute permission
to create a lien, claim, security interest or other encumbrance on any of the
Borrower or any Guarantor’s assets; and (vi) Sections 10(r) and 11(i) to the
extent that the transfer of intellectual property to the Excluded Subsidiary as
part of the Xcede Assets may constitute a breach of such warranty,
representation or covenant. The grant by the Lender of the above waivers shall
not be construed as, and does not constitute, a waiver of any other existing
Default or Event of Default under the Existing Loan Agreement.

 

5.           Conditions. The effectiveness of this Amendment is subject to the
following conditions:

 

(a)          the execution and delivery of this Amendment by the Borrower and
the Lender;

 



2

 

 

(b)          the execution and delivery of a pledge agreement (the “Pledge
Agreement”) pursuant to which DBM grants to the Lender a first priority pledge
of all of DBM’s shares of common stock in Xcede Technologies, Inc., together
with the original stock certificate(s) and stock power(s) executed in blank by
DBM (the “Pledged Collateral”).

 

(c)          all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed
and shall be in form and substance satisfactory to the Lender;

 

(d)          Massachusetts Capital Resources Company shall have consented in
writing to the matters described herein, shall have agreed to release its liens
on the Xcede Assets, shall have agreed to a junior lien on the Pledged
Collateral, and shall executed and delivered a consent, limited waiver and
amendment to the existing note purchase agreement with the Borrower which shall
be in form and substance reasonably satisfactory to the Lender;

 

(e)          The Borrower shall have paid $300,000 as a prepayment on the Term
Loan, which shall be applied to the unpaid principal balance thereof in inverse
order of maturity; and

 

(f)           the Borrower shall have paid the Lender all fees, costs and
expenses of the Lender in connection with this Amendment, including, without
limitation, reasonable fees, costs and expenses of counsel.

 

The date on which all of the conditions this Section 5 shall have been satisfied
shall be the “Effective Date.”

 

6.           Representations and Warranties. The Borrower hereby represents and
warrants, to the Lender as follows:

 

(a)          the Borrower is a Delaware corporation, duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation;

 

(b)          the Borrower has the power and authority to execute, deliver and
perform its obligations under this Amendment (and DBM has the power and
authority to execute, deliver and perform its obligations under the Pledge
Agreement);

 

(c)          the execution, delivery and performance by the Borrower of this
Amendment (and DBM’s execution, delivery and performance of the Pledge
Agreement) have been duly authorized by all necessary corporate action and does
not and will not require any registration with, consent or approval of, notice
to or action by, any Person (including any governmental agency);

 

(d)          this Amendment and the other loan documents executed in connection
herewith and therewith, including, without limitation, the Pledge Agreement,
(the “Loan Documents”) to which the Borrower or any of its Affiliates is a
party, as each Loan Document is amended by this Amendment, constitute the legal,
valid and binding obligation of the Borrower and such Subsidiaries, enforceable
against such Person in accordance with its terms;

 



3

 

 

(e)          no Event of Default shall exist solely as a result of the
consummation of the transactions contemplated hereby; and

 

(f)          by its signature below, the Borrower agrees that it shall
constitute an Event of Default if any representation or warranty made herein is
untrue or incorrect in any material respect as of the date when made or deemed
made.

 

7.           Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Existing Loan Agreement and other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended. Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of any provisions
of the Existing Loan Agreement or any other Loan Document or any right, power or
remedy of the Lender, nor constitute a waiver of any provision of the Existing
Loan Agreement or any other Loan Document, or any other document, instrument
and/or agreement executed or delivered in connection therewith or of any Event
of Default under any of the foregoing, in each case, whether arising before or
after the date hereof or as a result of performance hereunder or thereunder.
This Amendment also shall not preclude the future exercise of any right, remedy,
power, or privilege available to the Lender whether under the Existing Loan
Agreement, the other Loan Documents, at law or otherwise and nothing contained
herein shall constitute a course of conduct or dealing among the parties hereto.
On the Effective Date, all references to the Existing Loan Agreement shall be
deemed to mean the Existing Loan Agreement as modified hereby. This Amendment
shall not constitute a novation or satisfaction and accord of the Existing Loan
Agreement and/or other Loan Documents, but shall constitute an amendment
thereof. The parties hereto agree to be bound by the terms and conditions of the
Existing Loan Agreement and Loan Documents as amended by this Amendment, as
though such terms and conditions were set forth herein. Each reference in the
Existing Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Existing Loan
Agreement as amended by this Amendment, and each reference herein or in any
other Loan Document to the “Existing Loan Agreement” shall mean and be a
reference to the Existing Loan Agreement as amended and modified by this
Amendment.

 

8.           Existing Defaults and Events of Default. Except as expressly set
forth herein, the execution, delivery and effectiveness of this Amendment shall
not directly or indirectly (i) be construed to continue to defer any enforcement
action with respect to any pending or future any Default or Event of Default,
(ii) constitute a consent or waiver of any past, present or future violations of
any provisions of the Existing Loan Agreement or any other Loan Documents (iii)
amend, modify or operate as a waiver of any provision of the Existing Loan
Agreement or any other Loan Documents or any right, power or remedy of the
Lender, or (iv) constitute a course of dealing or other basis for altering any
Obligations or any other contract or instrument. Except as expressly set forth
herein, the Lender reserves all of its rights, powers, and remedies under the
Existing Loan Agreement, the other Loan Documents and applicable law. The Lender
has not waived (regardless of any delay in exercising such rights and remedies)
any Default or Event of Default that may be continuing on the date hereof or any
Event of Default that may occur after the date hereof, and Lender has not agreed
to forbear with respect to any of its rights or remedies concerning any Events
of Default), that may have occurred or are continuing as of the date hereof, or
that may occur after the date hereof.

 



4

 

 

9.          No Defenses or Counterclaims. The Borrower warrants and represents
to the Lender, on behalf of itself and its Subsidiaries, that none of the
Borrower or its Subsidiaries has any claims, counterclaims, offsets or defenses
to the Loan Documents or the Loans and other Liabilities to the Lender, or if
any such Person does have any claims, counterclaims, offsets or defenses to the
Loan Documents or the Obligations, the same are hereby waived, relinquished and
released in consideration of the execution and delivery of this Amendment by the
Lender.

 

10.         Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

11.         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns and the
Lender and its successors and assigns.         

 

12.         Further Assurance. The Borrower hereby agrees from time to time, as
and when requested by the Lender, to execute and deliver or cause to be executed
and delivered, all such documents, instruments and agreements and to take or
cause to be taken such further or other action as the Lender may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment, the Existing Loan Agreement and the Loan Documents.

 

13.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

14.         Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

15.         Reaffirmation. The Borrower , on behalf of itself and its
Subsidiaries, hereby ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Loan Documents to which
it is a party (after giving effect hereto). The Borrower hereby consents to this
Amendment and acknowledges that each of the Loan Documents remains in full force
and effect and is hereby ratified and reaffirmed. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follow]

 



5

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

  DYNASIL CORPORATION OF AMERICA         By: /s/ Thomas C. Leonard   Name: 
Thomas C. Leonard   Title: Chief Financial Officer         SOVEREIGN BANK, N.A.
        By: /s/ Martin M. Murphy   Name:  Martin M. Murphy   Title: Vice
President

 

6

 